H-r (£ .0Oc2o(,.O/


                                       NO. 2013-63368

 WENDY CUEVA,                                  §
 Plaintiff                                     §
                                               §
 VS.                                           §

 APTDF, LTDD/B/A DEERFIELD                     §
 APARTMENTS, DFAPT, INC.                       §
 AND SANTOS TORRES A/K/A JOSE                  §
 RAUDALES TORRES,                              §
 Defendants                                    §             HA

                           PLAINTIFFS NOTICE OF APPEAL

         COMES NOW Plaintiff Wendy Cueva and files her Notice ofAppeal, pursuant to Texas
Rules of Appellate Procedure 25.1.

         1.    This appeal is taken from the 270th District Court ofHarris County, Texas, the
Honorable Judge Brent Gamble presiding.

         2.    The style of this case is Wendy Cueva v. APTDF, Ltd D/B/A Deerfield
Apartments, DFAPT, Inc, and Santos Torres A/K/A Jose Raudales Torres; Cause No. 2013-
63368.


         3.    On September 8, 2014 Defendants jointly filed Defendants' APTDF, Ltd. d/b/a
Deerfield Apartments' and DFAPT, Inc's No-Evidence and Traditional Motions for Summary
Judgment seeking judgment as amatter of law on all of Plaintiffs claims against APTDF, Ltd.
d/b/a Deerfield Apartments and DFAPT, Inc. On November 3, 2014 the Court signed an order
granting summary judgment in favor of Defendants on all of Plaintiffs claims against
Defendants APTDF, Ltd. d/b/a Deerfield Apartments and DFAPT, Inc. On January 15, 2015
Plaintiff filed aMotion for Reconsideration of Defendant's Motion for Summary Judgment or
Motion for New Trial. After oral hearing, the Court signed an order on February 3, 2015
denying the Plaintiffs Motion. Plaintiff Wendy Cueva desires to appeal the trial court's
 November 3, 2014 order granting Defendants' Motion for Summary Judgment, or, alternatively,
 the trial court's February 3, 2015 order denying Plaintiffs Motion for Reconsideration of
 Defendant's Motion for Summary Judgment orMotion for New Trial.

           4.     This appeal is taken to the First or Fourteenth Court of Appeals at Houston,
 Texas.


                                                Respectfully submitted,

                                                       MATIAS J. ADROGUE


                                                                 idrogu*
                                                       Attorney at Law
                                                       State Bar No. 24012192
                                                       Robert Stephan Kaase
                                                       State Bar No. 24083287
                                                       1629 West Alabama St.
                                                       Houston, Texas 77006
                                                       713-425-7270 Telephone
                                                       713-425-7271 Facsimile
                                                       service(g),mialawyer.com
                                                       ATTORNEY FOR PLAINTIFF



                                  CERTIFICATE OF SERVICE

          As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), Icertify that I
have served this document on all parties which are listed below, on March 3, 2015:
Mr. Tom Sanders
Attorney at Law
P.O. Box 1860
Sugar Land, TX 77487

Mr. Robert G. Gibson
Attorney at Law
P.O. Box 387
Rosenberg, TX 77471


                                              Robert
                                         NO. 2013-63368

WENDY CUEVA,
                                                                IN THE DISTRICT COURT
Plaintiff

VS.


APTDF, LTD D/B/A DEERFIELD                                      270th JUDICIAL DISTRICT
APARTMENTS, DFAPT, INC.
AND SANTOS TORRES A/K/A JOSE
RAUDALES TORRES,
Defendants
                                                                HARRIS COUNTY, TEXAS

LOCAL RULE NOTICE OF AND ASSIGNMENT OF RF.I,ATFJ) CASE IN APPF.AI «

       As required by the Local Rules Relating to Assignment ofRelated Cases to and Transfers
ofRelated Cases between the First and Fourteenth Courts of Appeals, Icertify that the following
related appeal or original proceeding has been previously filed in either the First or Fourteenth
Court of Appeals:

      None


       Caption:


       Trial Court
       Case Number:

      Appellate Court
      Case Number:




                                                   March 3. 2015
Lobert Stephan Kaase                               Date
                                                                                          Matias J. Ad rogue
                                                                                          Trial Lawyer/Mediator
                                                                                           B   BOARD
                                                                                               CERTIFIED
                                                                                           Personal injury Trial Law


      ViDRUCVV
                                                                                          Leila M. El-Hakam
                                                                                          Attorney at Law
         A'itohnkysatLwv
                                                                                          Robert Stephan Kaase
                                                                                          Attorney at Law


                                                March 3, 2015

Fourteenth Court of Appeals                                                                                    Via US Mail
301 Fannin, Rm. 245
Houston. Texas 77002


RE:      Cause No. 2013-63368; Wendy Cueva v, APTDF, Ltd d/b/a Deerfield Apartments, et. al;
         In the 270th Judicial District Court, Harris County, Texas.

Dear Clerk of the Court:


       Enclosed please find a courtesy copy of Plaintiff's Notice of Appeal and Local Rule
Notice ofAndAssignment ofRelatedCase in Appeals, which was e-filed with the Harris County
District Clerk's office this afternoon.


         If you have any questions, please feel free to contact me.




                                                                                Stepha/Kaa^e




                                  162!) West Alabama Si. | Houston,Texas 77()()(i
                           To1: 713.42.).7270 | Fax: 7i3.--125.7271 | www.mjnlawyer.com